Citation Nr: 0419920	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-01 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 10, 1999 
for the grant of a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.  This matter arises from an April 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which granted a total 
disability evaluation based on individual unemployability.  
An effective date of June 10, 1999 was assigned.  The veteran 
appealed the assignment of the effective date.  

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO.  A copy of the transcript is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The veteran argues that he is entitled an earlier effective 
date for the grant of a total disability evaluation based on 
individual unemployability.  He asserts that the evidence of 
record establishes that he was rendered unemployable as a 
result of his service-connected low back disability since 
1993.  

Generally, the law provides that the effective date of an 
award of increased compensation shall be the earliest as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA's receipt of the claim for increase, or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o)(1)-(2).  In Harper v. 
Brown, 10 Vet. App. 125 (1997), the United States Court of 
Appeals for Veterans Claims (CAVC) held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase), and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  The CAVC further 
noted that the phrase "otherwise, date of receipt of claim" 
in 38 C.F.R. § 3.400(o)(2) provides the applicable effective 
date when a factually ascertainable increase occurred more 
than one year prior to receipt of the claim for increased 
compensation.

In his June 1999 claim for an increased rating of his 
service-connected low back disability, the veteran asked the 
RO to obtain and consider his medical records from the 
Tuscaloosa VA Medical Center (VAMC).  There is no indication 
that the RO made any attempt to obtain these records.  It is 
essential that any outstanding VA treatment or 
hospitalization records be obtained and reviewed.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  
In light of the CAVC's holding Harper, the Board finds that 
VA treatment records are be significant to the veteran's 
claim for an earlier effective date because the records could 
demonstrate an increase in disability within the one year 
period prior to the date of the veteran's claim for an 
increased rating.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  With any needed assistance from the 
veteran, the RO should obtain any 
outstanding VA treatment or 
hospitalization records from the 
Tuscaloosa VAMC between June 1998 and 
June 1999.  The RO should also ask the 
veteran to provide a list of the names 
and addresses of all VA doctors and 
medical care facilities (hospitals, HMOs, 
VA Medical Centers, VA Outpatient 
Clinics, etc.) that treated him for his 
low back disability between June 1998 and 
June 1999.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  See 
also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

3.  The RO should readjudicate the issue 
in appellate status.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent laws and regulations.  
Allow an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


